EXHIBIT NEVADA POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Three Months Ended March 31, Year Ended December 31, 2009 2008 2008 2007 2006 2005 2004 EARNINGS AS DEFINED: Income (Loss) From Continuing Operations After Interest Charges $ (35,151 ) $ 7,971 $ 151,431 $ 165,694 $ 224,540 $ 132,734 $ 104,312 Income Taxes (16,365 ) 6,523 71,382 78,352 117,510 63,995 56,572 Income (Loss) From Continuing Operations before Income Taxes (51,516 ) 14,494 222,813 244,046 342,050 196,729 160,884 Fixed Charges 60,513 47,571 210,067 190,836 190,333 159,776 145,055 Capitalized Interest (allowance for borrowed funds used during construction) (4,562 ) (5,355 ) (20,063 ) (13,196 ) (11,614 ) (23,187 ) (5,738 ) Total $ 4,435 $ 56,710 $ 412,817 $ 421,686 $ 520,769 $ 333,318 $ 300,201 FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ 60,513 $ 47,571 $ 210,067 $ 190,836 $ 190,333 $ 159,776 $ 145,055 Preference Security Dividend Requirements Total $ 60,513 $ 47,571 $ 210,067 $ 190,836 $ 190,333 $ 159,776 $ 145,055 RATIO OF EARNINGS TO FIXED CHARGES - 1.19 1.97 2.21 2.74 2.09 2.07 DEFICIENCY $ 56,078 $ - $ - $ - $ - $ - $ - (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest.“Earnings” represents pre-tax income (or loss) from continuing operations plus fixed charges (excluding capitalized interest).
